Citation Nr: 0103443	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-23 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the reduction of the disability rating for major 
depression from 30 percent to noncompensable effective 
October 1, 1999, was proper.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


REMAND

The veteran had active duty from December 1989 to January 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO) which reduced the evaluation for the 
veteran's psychiatric disorder from 30 percent to 
noncompensable effective October 1, 1999.  The veteran's 
claims folder was later transferred to the RO in Denver, 
Colorado.  

In his September 1999 VA Form 9, the veteran indicated that 
he wanted a Travel Board hearing.  In November 1999, the 
Phoenix RO acknowledged the request for a Travel Board 
hearing and notified the veteran that he would be placed on 
the Travel Board hearing schedule.  The claims folder for the 
veteran was later transferred to the Denver RO.  The veteran 
was scheduled for a hearing before an RO hearing officer in 
Denver but the veteran failed to appear for that hearing.  In 
May 2000 the case was forwarded to the Board.  There is an 
outstanding request for a hearing before a Member of the 
Board to be held at the RO.  There is nothing in the record 
to reflect that the veteran has withdrawn his request for 
such a hearing.  Since Travel Board hearings are scheduled by 
the RO (See 38 C.F.R. § 20.704(a)), this case is REMANDED for 
the following:

The RO should schedule the veteran for a 
hearing before a Member of the Board.  A 
copy of the notice to the veteran of the 
scheduling of such a hearing should be 
placed in the record.

After the veteran has been accorded an opportunity to present 
testimony at a Travel Board hearing, the case should be 
returned to the Board for further appellate consideration, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

